Citation Nr: 0841817	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service-connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 
25, 1959 to June 12, 1959.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana which denied the veteran's claim for 
entitlement to service connection for asthma.


FINDINGS OF FACT

There is clear and unmistakable evidence showing that the 
veteran had multiple preexisting cysts of the bilateral lungs 
that were not aggravated during service, and the 
preponderance of the evidence is against the finding that the 
veteran's asthma disability is otherwise etiologically 
related to service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in May 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Thus, the Board finds no 
prejudice in proceeding with adjudication of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service treatment records (STRs), to the extent 
available, private medical records, and other pertinent 
documents discussed below.  

The Board notes that the RO was unable to obtain the 
veteran's complete STRs and that they are not associated with 
the claims file.  There is indication from the National 
Personnel Records Center (NPRC) that they were destroyed in a 
fire in July 1973.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the United States 
Court of Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that in light of evidence that the 
records were destroyed in a fire there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development. 

The record reflects that the RO has attempted to locate the 
veteran's service medical records.  The RO submitted requests 
to the NPRC asking for all available service medical records 
for the veteran.  The NPRC responded that the service medical 
records were probably destroyed in the above- mentioned fire.  
See September 2004 Response to Request for Information.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The Board further finds that VA was not under an obligation 
to provide a medical examination, as such is not necessary to 
make a decision on this claim.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in initial service connection claims, 
the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disability or symptoms 
may be associated with military service.  Therefore, an 
examination is not warranted under the criteria set forth in 
McLendon.  See also Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having a disability and 
has proffered competent lay evidence of continuous symptoms 
of the disorder since his discharge, as is the case here.  
Here, as will be discussed in greater detail below, the 
veteran has not alleged a continuity of symptoms between a 
current disability and service, and there is no competent 
medical evidence otherwise linking a current disability to 
service.  Thus, the Board finds that the third prong of 
McLendon is not met, and that another VA examination or 
opinion is not warranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.
§ 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) initially required a 
finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.
See generally Cotant v. Principi, 17 Vet. App. 116 (2003); 
Jordan v. Principi, 
17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 
(Fed. Cir. June 1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003).

Analysis

The veteran contends that he incurred pneumonia while serving 
on active duty.  Specifically, he also contends that he has 
suffered from recurrent bouts of pneumonia since that time 
and that he has developed asthma as a result.  See October 
2004 Notice of Disagreement.

Preliminarily, the Board notes that available service medical 
records do not reflect that the veteran was diagnosed with 
pneumonia or asthma while serving on active duty.  While they 
do show that the veteran was hospitalized in service, these 
records reflect that he was given a diagnosis of acute 
bronchitis.  Although the veteran is competent to report 
having been hospitalized in service, and to describe symptoms 
experienced at that time, he is not necessarily competent to 
offer a diagnosis of his condition at that time.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that lay evidence is competent to identify a 
simple condition such as a broken leg but not more complex 
issues such as identifying a form of cancer).

In this instance, the Board finds the medical report from his 
in-service admission to be far more probative and persuasive 
as to the nature of his illness at that time than his lay 
report offered several decades later.  Consequently, the 
Board concludes that the in-service illness that has been 
reported by the veteran was acute bronchitis, and not 
pneumonia.

In any event, the Board also notes that, during that 
admission, the veteran was also assessed with multiple 
bilateral lung cysts.  However, unlike the acute bronchitis, 
which was found to have been incurred in the line of duty, it 
was determined that the cyst condition was not incurred in 
the line of duty, and, in fact, had existed prior to service.  
Accordingly, as there is no contrary medical finding of 
record, the Board finds that there is clear and unmistakable 
evidence that the veteran's bilateral lung cysts preexisted 
service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service.  
In this regard, the Board points out that the record is 
silent for either diagnosis or treatment of bilateral lung 
cysts subsequent to service.  Specifically, the Board notes 
that though the veteran has been diagnosed with several 
respiratory diseases since 1998; however, treatment records 
dated since that time, including reports of chest x-rays, 
reveal no diagnosis of bilateral lung cysts.  The Board finds 
the absence of any clinical findings or diagnoses of cysts 
since service to be probative evidence that the veteran's 
bilateral lung cysts were not aggravated by service.  

The Board has considered the veteran lay report of having 
experienced recurrent bouts of "pneumonia" since 
separation.  However, he did not specify in any statement the 
frequency of such bouts or how soon after separation the 
first one occurred.  In this regard, the Board is cognizant 
that treatment records dated since 1998 do show several 
instances of the veteran having been diagnosed with 
pneumonia.  However, a consultation report dated in February 
1998 shows that he reported experienced shortness of breath 
accompanied by high fever and cough with sputum production.  
It was specifically noted that this was a departure from his 
"usual state of health" and that his history was 
"unremarkable."  No history of lung problems of any kind 
was noted, including either bronchitis or cysts.  It was 
noted that he did have a history of smoking for 31 years, 
from one to one and a half packs a day, but quit in 1980.  It 
was also noted that he then switched to cigars, but he 
acknowledged that he continued to inhale the smoke.  Chest x-
rays revealed a bronchopneumonia and hyperinflation, and the 
examiner noted a diagnosis of acute exacerbation of chronic 
obstructive pulmonary disease and bronchopneumonia.

Subsequent medical records dated in 2003 show further 
treatment for pneumonia, and at that time, he was noted to 
have a history of both asthma and COPD noted.  However, no 
reference was made to military service, including any history 
of bronchitis therein, or any history or clinical findings of 
a cyst.

In light of these records, particularly the lack of any 
history noted in 1998, it appears that the veteran's general 
reports of having recurring bouts of pneumonia refer only to 
instances following the February 1998 episode.  Thus, his 
assertions do not constitute evidence of a continuity of 
symptomatology between his military service and any current 
lung disability, including asthma.

Given the lack of any x-ray evidence or clinical findings of 
cysts since service, the length of time that passed between 
military service and the first post-service evidence of any 
lung disability, and the absence of any competent lay or 
medical evidence association the current lung problems to 
military service, including the cysts observed therein, the 
Board concludes that the record clearly and unmistakably 
shows that the cysts found in service were not aggravated 
therein.  Consequently, having found that the cysts clearly 
and unmistakable preexisted service and were not aggravated 
therein, the Board further finds that the presumption of 
soundness is rebutted.  

In this regard, the Board also finds that a discussion of 
whether the presumption of aggravation has been rebutted in 
this case under the provisions of 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b) is unnecessary as the Board has found by 
clear and unmistakable evidence that the veteran's bilateral 
lung cysts were not aggravated by service in concluding that 
the presumption of soundness has been rebutted.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  

With respect to the in-service bronchitis, the Board 
acknowledges that the veteran was diagnosed with acute 
bronchitis while serving on active duty, but points out that 
the available service treatment records reflect that this 
condition was resolved prior to discharge.  Furthermore, as 
discussed above, several decades passed following the first 
post-service diagnoses of asthma, pneumonia, and COPD, and 
there is no competent medical evidence linking any current 
lung disability to the in-service bronchitis.  

In fact, the only evidence in the claims file alleging that 
the veteran has a current lung disability due to active 
service consists of his own statements and those of his 
representative.  However, as discussed, he has not alleged a 
continuity of symptomatology between his in-service illness 
and his current asthma, and it is now well settled that lay 
persons without medical training, such as the veteran and his 
representative, are not qualified to render medical opinions 
regarding matters such as diagnosis of disease, which call 
for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements and those 
of his representative are accordingly lacking in probative 
value.

In summary, the Board finds that there is no competent lay or 
medical evidence relating any current lung disability, 
including asthma, to military service.  As discussed in 
detail above, the cysts of the upper lobe identified in 
service are shown to have clearly and unmistakably preexisted 
service and not been aggravated therein, and his current 
asthma is not otherwise shown to be related to service.

Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for an asthma disability must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to service-connection for asthma is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


